Title: To George Washington from James Anderson, 11 January 1797
From: Anderson, James
To: Washington, George


                        
                            Sir
                            Mount Vernon 11 Jany 1797
                        
                        Refering to my last of 2d have now to hand You Report of last week, As said in
                            my last I have now brought my Family here, which with Mr Pearce sickness has put it out of
                            my power to send You Inventory of every Article I find here.
                        
                        It is however nearly compleat And will certainly forward it in my next—Which I
                            intend by Monday. instead of this days post—I have been at all the Farm’s various times.
                            And have found the Stock in as good Order as they could be expected, And their nature will
                            admit, There are a Qty old horses on the different ffarms not worth the keeping. And which are
                            only a burthen, they are not worth feeding by Grain, And without some will not live one old
                            Grey at Union Farm am affraid will not come thro. the Winter—And it is my Opinion, He, and
                            some more, should be sold next ffall at what they will bring—An old Bull at Union another at
                            Dog run ffarm’s I see are too Old, and very mischievious They should be killed. And would make
                            good dry Beef for the Negroes in Harvest—That at Union is in good Order. And the other not
                            poor—Am sellecting some of the Youngest of the Cattle which are feeding for Your Table upon
                            Your return. And also some Wedders, which we will endeavour to put in as good order as we
                            can, And with the exception of some Old Sheep, and some later Lambs of last Year, Your sheep
                            are in good Order. Those at Mudy hole are the Worst—I do not like the make of the Horned
                            Stock, but they are in good rearing condition, And have very few Old ones
                            amongst them, Another Year may rid them entirely of Old, the Hogs are not enough for what I suppose will be Your
                                consumptiont in that Article. And I have in my power if You please to buy
                            some, Which might be put into Pens at the Distillery—This will be set
                            agoing by two Weeks from this time—By Mr Pearce being Sick Allison has some trees cut on the
                            new ground, which ought not to have been; Davie goes on slowly with the new Road, as
                            the frost prevents Grubing with any degree of speed, the Ice on the River is about one foot
                            thick.
                        Have ordered him to cut & pick up his Corn stalks. And whenever the
                            weather will permit, Set a number of hands from Union Dogrun and Mansion house on the road
                            & compleat it soon—the Ditch in my opinion should run all the way on both sides—I do
                            not think well of filling up the Barn at Dogrun with Clay. good Joists of
                            white Oak put all over will be done at a trifling expence. And the Grain
                            lying thereon will always be safe—Have been working in clearing the Millrace of Ice, And expect to get some Water down perhaps today—The great
                            length of that race, and coming thro. some soft ground absorbs the Water—There will be a new
                            rope wantd for the Seines, which I will have got soon—And must have a Qty of
                            Strong Iron for Tire to the Waggon & Carts, the Weakness of the tire is the cause of
                            their being so often broke—The Smiths tools are much out of Order—say Bellows, Anvil Vice
                            & Hammers.
                        
                        
                        Your Farms are in general in good Order as to their plan of field’s fencing, and
                            Croping, And do not think much alteration will be of any use from the Plan’s laid down, Only
                            beg leave to say that Your plan at Dogrun (in my Opinion) is not the
                            best. And will say, that I can make nearly double of the Crops of Corn & Potatoes
                            from the same Qty of Lands by planting each separated—the Wheat must be much injured by
                            diging the Potatoes. And they hurt in their growth by the Corn—At all events when pursued
                            such early kinds of Corn and Potatoes should be plantd as both may be off
                            the ground by October when the forward Wheat may be sown on good Land to Advantage—I have
                            Ordered about one Bll Corn of a forward kind, whose Ears are as large as any common Corn. and
                            are fully dry in October, planting that kind & London Ladys (Potatoes of that name)
                            together might as said answer Your expectation—the Potatoes may be had in
                            Alexandria—meantime I have to beg You make enquiry after the early
                            kinds of Potatoes. the name I do not know—If You please buy 13 Bushels, 10 of which I would
                            wish to plant on the small Lot next to the Icehouse. by dunging in the row a good Crop may be expected. And turnip after, when the Land would be
                            clear of Weeds. and fit to sow next Spring in Barley, or Oats & Clover, I shall look
                            and try to have on each Farm from 3 to 5 Acres prepared for Turnip which root is very
                            usefull for Market or Stock—In one Word I really can say that Mr Pearce has left all the
                            appearances of Industry & Attention and the utmost frugality—perhaps He has been
                            rather too frugal from the best & purest intentions—I have only to add that my Wish
                            is that I may be fortunate enough to merit the same Character which I would give to Him, and
                            which He does so fully deserve from his being in a Complaining State have not been able to
                            see the whole of the fields intended for Cultivation, but having seen the most of them,
                            think the plan’s pretty well—The new ground on the sides of the Vistas will bring very little
                            Corn, but will prepare the ground for What You intend—It will be improper to have much at
                            Mudyhole as Davie will have this on hand therefore think that part from the Barn inclusive
                            of the Orchard until You reach the Hill may do. Manured as much as we
                            can, I shall send You Acct of the negroes in Cumulo, as upon each Farm
                            but will enter them individually in my Books. And with much respect I am Sir Your
                            most Obedt Humble Servt
                        
                            Jas Anderson
                            
                        Mr Pearce is still here on a/c of his bad state of health, will forward You the State of a/c before  he goes off, which may be in a few days.
                    